                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

RAEVON PARKER,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )       Case No. 4:20-cv-00276-SRB
                                                 )
JOHN PICKENS, ET AL.,                            )
                                                 )
                Defendants.                      )

                                            ORDER

       Before the Court is Defendants’ Motion to Dismiss and Suggestions in Support. (Doc.

#14). For the reasons stated below, the Motion is GRANTED.

   I. BACKGROUND

       This case arises from the alleged wrongful search, seizure, and arrest of Plaintiff Raevon

Parker (“Parker”). Parker alleges that he was arrested and searched without probable cause on

two separate occasions, once in February 2019 and again in August 2019, by Defendants John

Pickens (“Pickens”), Michael Wells (“Wells”), Jared Lanaman (“Lanaman”), and Justin Crump

(“Crump”) (collectively, “Defendants”) at an Amtrak train platform in Kansas City, Missouri.

Defendants are detectives employed by the Kansas City Police Department. Parker alleges that

on both occasions Defendants placed him in handcuffs and, after conducting an unlawful search

of both his person and his property, ultimately discovered a small quantity of marijuana in his

possession.

       Parker filed a pro se complaint against Defendants alleging violations of his civil rights

under 42 U.S.C. § 1983. Specifically, Parker alleges that on both occasions he was subjected to

an unlawful search and seizure, unlawful arrest, and a violation of his due process rights. (Doc.

#1, p. 4). On May 15, 2020, Defendants filed an answer to Parker’s complaint and, that same



            Case 4:20-cv-00276-SRB Document 17 Filed 06/04/20 Page 1 of 4
day, filed the instant motion to dismiss for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6).

   II. LEGAL STANDARD

       Pursuant to Rule 12(b)(6), a claim may be dismissed for “failure to state a claim upon

which relief can be granted.” “Technically, however, a Rule 12(b)(6) motion cannot be filed

after an answer has been submitted.” Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir.

1990) (citing Fed. R. Civ. P. 12(b)). Since Defendants filed an answer to Parker’s complaint

(Doc. #13) prior to filing a motion to dismiss (Doc. #14), technically their motion is procedurally

late. However, Rule 12(h)(2) permits a defense of failure to state a claim to be advanced in a

motion for judgment on the pleadings under Rule 12(c), though the “distinction is purely formal”

since a Rule 12(c) motion is reviewed under the same standard that governs a Rule 12(b)(6)

motion. Id. (citing St. Paul Ramsey Cty. Med. Ctr. v. Pennington Cty., 857 F.2d 1185, 1187 (8th

Cir. 1988)). This Court thus construes the instant motion as a motion for judgment on the

pleadings. See, e.g., Woods v. St. Louis Justice Ctr., No. 4:06 CV 233 CAS, 2006 WL 2990240,

at *1 (E.D. Mo. Oct. 18, 2006) (citing Westcott, 901 F.2d at 1488).

       To survive a motion to dismiss for failure to state a claim or a Rule 12(c) judgment on the

pleadings, “a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal citations and quotations omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ash v.

Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678)

(internal quotations omitted). The Court must consider all facts alleged in the complaint as true




                                      2
          Case 4:20-cv-00276-SRB Document 17 Filed 06/04/20 Page 2 of 4
when considering a motion to dismiss. See Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d

849, 851 (8th Cir. 2009) (noting “[t]he factual allegations of a complaint are assumed true and

construed in favor of the plaintiff, even if it strikes a savvy judge that actual proof of those facts

is improbable”).

       A court should be especially deferential when reviewing the facts in a pro se complaint.

See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (“A pro se

complaint must be liberally construed . . . and pro se litigants are held to a lesser pleading

standard than other parties[.]”). In other words, a pro se complaint should be construed “in a

way that permits the layperson’s claim to be considered within the proper legal framework.” Id.

(quoting Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004)). However, a district court should not

“assume facts that are not alleged, just because an additional factual allegation would have

formed a stronger complaint.” Stone, 364 F.3d at 915.

   III. DISCUSSION

       In his pro se complaint, Parker indicates that his § 1983 claims are solely asserted against

Defendants in their official capacity. Defendants, in seeking dismissal, argue Parker’s claims are

legally barred because they are only brought against Defendants in their official capacity and no

Defendant is considered a “person” within the meaning of 42 U.S.C. § 1983. In Parker’s pro se

response opposing dismissal, he reasserts the factual basis for his claims but does not address the

legal arguments raised by Defendants.

       Section 1983 makes it unlawful for “any person” acting under the color of state law to

deprive another person of his civil rights. Generally, “state officials in their official capacity are

not persons amenable to suit under § 1983.” Roberson v. Hayti Police Dep’t, 241 F.3d 992, 995

(8th Cir. 2001) (citing Hafer v. Melo, 502 U.S. 21, 26 (1991)). Parker does not argue that any of




                                      3
          Case 4:20-cv-00276-SRB Document 17 Filed 06/04/20 Page 3 of 4
his § 1983 claims are asserted against Defendants in their individual capacity. In turn, none of

the Defendants are amenable to suit in their official capacity under § 1983, and Defendants are

therefore entitled to judgment on the pleadings.

   IV. CONCLUSION

       Accordingly, Defendants’ Motion to Dismiss and Suggestions in Support (Doc. #14) is

GRANTED and Parker’s complaint is dismissed without prejudice.

       IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE

DATE: June 4, 2020




                                     4
         Case 4:20-cv-00276-SRB Document 17 Filed 06/04/20 Page 4 of 4
